Pee Curiam.
This is an appeal from a judgment of the Orange District Court. Plaintiff sued to recover the amount of a judgment by default recovered by her in the Second District Court of Newark in the sum of $500 against one Paul Bren'nan for injuries alleged to have been received in an accident involving a taxicab. The judgment was recovered on November 27th, 1929. The accident occurred on June 23d, 1929. Execution was issued and returned unsatisfied.
The policy of insurance, which was marked Exhibit P-1 and which was issued in accordance with the provisions of chapter 231 of the laws of 1926, was issued on February 1st, 1929, and expired on February 1st, 1930. The policy originally covered a 1926 Oakland cab and continued to cover said Oakland cab until the 26th day of June, 1929’ (three days after the accident), when by endorsement the policy was made to cover a Dodge ’27, five-passenger cab.
It was undisputed in the testimony in the District Court *405that the ear involved in the accident and driven by the original defendant, Brennan, was a Dodge car; and that he sold the Oakland sometime prior to the date of the accident but neglected to have the insurance made to apply to the Dodge ■car which was purchased in place of the Oakland.
In this situation the judge rendered judgment for the defendant, and inasmuch as by the terms of the contract of insurance, the car which without dispute was involved in the occurrence was not covered by the contract of insurance, the judgment for defendant was properly entered.
The judgment is affirmed, with costs.